Exhibit 99.1 AMENDED AND RESTATED JOINT FILING AND SOLICITATION AGREEMENT JOINDER AGREEMENT WHEREAS, Western Investment LLC (“Western Investment”), Western Investment Hedged Partners L.P., Western Investment Activism Partners LLC, Western Investment Total Return Fund Ltd., Western Investment Total Return Partners L.P., Arthur D. Lipson, Benchmark Plus Institutional Partners, L.L.C., Benchmark Plus Partners, L.L.C., Benchmark Plus Management, L.L.C., Scott Franzblau, Robert Ferguson, Robert H. Daniels, Gregory R. Dube and William J. Roberts entered into an amended and restated Joint Filing and Solicitation Agreement on February 9, 2010 (the “Agreement”) for the purpose of soliciting proxies or written consents for the election of the persons nominated by Western Investment to the Board of Directors at the 2010 annual meeting of shareholders of DWS Dreman Value Income Edge Fund, Inc., a Maryland corporation (the “Fund”), and for the shareholder proposal submitted by Western Investment to the Fund to be voted on by shareholders at the 2010 annual meeting; WHEREAS, Lynn D. Schultz (the “New Member”) wishes to join the Group (as defined in the Agreement). NOW, IT IS AGREED, this 22nd day of April 2010 by the parties hereto: 1.In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the New Member agrees to the joint filing on behalf of her of statements on Schedule 13D with respect to the securities of the Fund to the extent required under applicable securities laws.The New Member agrees to be bound by the other terms of the Agreement (a copy of which is attached hereto), the terms of which are incorporated herein and made a part hereof. 2.The New Member agrees to take all reasonable steps to request, all at Western Investment’s sole cost and expense, a complete list of record and beneficial holders of the Fund’s securities, and related materials. 3.This Agreement may be executed in counterparts, each of which shall be deemed an original and all of which, taken together, shall constitute but one and the same instrument, which may be sufficiently evidenced by one counterpart. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the day and year first above written. WESTERN INVESTMENT LLC By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member By: /s/ Lynn D. Schultz LYNN D. SCHULTZ
